Title: To Thomas Jefferson from George Gilmer, 9 January 1787
From: Gilmer, George
To: Jefferson, Thomas



Dear Sir
Pen Park 9th. January 1787

Your kind attention to me in sending the Vegitable system gave me great pleasure; and could only have been increased by a line from you. This may be a reproof for my inattention that you may have thought me guilty of, in not writing to you. Believe I have often wrote, and should more frequent could my sheding ink furnish you one moments satisfaction, but too late have I discovered the misfortune of not laying up a large stock of contemplative treasure, the true foundation of all sublunary satisfaction. A large purchass of this fund, might have given me powers that would have merited your friendship, but as I can have no claim from the head, let a warm and affectionate heart, beg the continuance of your esteem, which reluctates your distance, and augures from your sweet little olive branch intending for Paris must lament a long absence. This Idea is the more distressing at this period  because I wish your able opinion on a subject of moment, and were it possible for you to rob weighty matters to procure a moments leizure flatter myself you’l cheerfully render me service and excuse the trouble which you would not have received was it not for the variety and contradictory opinions of the learned on this side the water.
My old friend Mr. George Harmer Il est non plus. In his last will he gives and bequeaths unto Doctr. George Gilmer of Albemarle County All the Estate called Marrowbone in the county of Henry, containing by estimation two Thousand five hundred and eighty five acres of land. Likewise one other tract of land in said county called horse pasture containing by estimation two Thousand five hundred acres. 12. Sepr. 1786.
Also another tract in the county aforesaid containing by estimation six hundred and sixty seven and one half acres of land called poisoned feild. Other property to be sold to pay his debts, balance to be remitted his nephew John Lambert out of which he is to pay his sister five hundred pounds.
Since recording this will there was found one wrote in his own hand amongst his papers in which all his estate given him by his brother is returned to him. This will I conjecture to have been executed in Bristol dated 26 Decr. 1779.
In his pockett book wrote in his own hand was found another will with a copy drawn by Henry Tazwell Esqr. To this effect.
In the name of God amen. I George Harmer of the commonwealth of Virginia being perfectly well and of sound mind and memory do make and ordain my last will and testament in manner and form following that is to say.
All the estate both real and personal that I possess or am entitled to in the commonwealth of Virginia I hereby give and devise unto my friend Thomas Mann Randolph of Tuckaho and Henry Tazwell of the City of Williamsburg in Trust upon these conditions, that when John Harmer my brother now a subject of the king of Great Britain shall be capable of acquiring property in this country, that they or the survivor of them do convey or cause to be conveyed to him in fee simple a good and indefeasable title in the said Estate and in case the said John Harmer should not be capable of acquiring such right before his death then that my said trustees or the survivor of them do convey the said Estate in manner aforesaid to John Lambert son of my sister Hannah Lambert when he shall be capable of acquiring property in this country, and in case John Lambert should not before his death be capable of acquiring  a title to the said estate then I direct the same to be conveyed to my sister Hannah Lambert if she in her lifetime can acquire property in this country.
But if the said John Harmer, John Lambert and Hannah Lambert should all die before they can acquire any property legally in this country then I desire that my trustees aforesaid may cause the said Estate of every kind to be sold and the money arising from each sale together with intermediate profits of the said estate shall be by them remitted to the Mayor and Corporation of the City of Bristol in England to be by them distributed according to the laws of England to the right Heirs of my said Sister Hannah Lambert to whom I hereby give all such excepting the sum of one hundred pounds lawful money to each of the aforementioned trustees, which shall be paid out of the first money arising from the sales aforementioned or from the profits arising to my heirs, in witness whereof I have hereunto set my hand and affixed my seal this twenty fifth day of June one thousand seven hundred and eighty two.
